DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bays et al. (US 4,986,825), herein referred to as Bays.
Regarding claim 1, Bays discloses a method of performing a meniscectomy (176) (col. 7, ll. 38-40 and figure 10), comprising: providing a handpiece (26) with a motor drive (col. 4, ll. 11-12) coupling a probe (21) to the handpiece (26), wherein the probe (21) has a working end (figures 1 and 10) with openable-closeable jaws (Abstract, figures 3 and 5) configured to (i.e. capable of) resect tissue (col. 7, ll. 38-40), and wherein the motor drive (col. 4, ll. 11-12) is configured to (i.e. capable of) open and close the jaws (figures 3 and 5) when the handpiece (26) is coupled to the probe (21), advancing the working end into a patient's joint (figure 10) to engage the jaws against meniscal tissue (176) (figure 10), and actuating the motor drive (col. 4, ll. 11-12) to open and close the jaws (figures 3 and 5) to resect the meniscal tissue (176).
Regarding claim 2, Bays discloses further comprising controlling the motor drive (col. 4, ll. 11-12) with a controller (48) to actuate the jaws (col. 4, ll. 18-20 and col. 7, ll. 12-16) to resect meniscal tissue (176) in a single bite (figure 10).
Regarding claim 5, Bays discloses wherein the actuating step further comprises activating a negative pressure source (col. 4, ll. 16-18) in communication with an interior of the probe (21) to suction resected meniscal tissue (176) from the working end (col. 7, ll. 46-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bays (US 4,986,825) in view of Storm et al. (US 3,899,829), herein referred as Storm.
Regarding claims 3, 4, Bays’s method discloses all the features/elements as claimed but lacks a detailed description on wherein the motor drive is controlled to open and close the jaws at a rate of at least 1 CPS or wherein the motor drive is controlled to open and close the jaws at a rate between 1 CPS and 100 CPS.
However, Storm teaches a motor drive (23) is controlled to open and close jaws (104, 107) at a rate of at least 1 CPS (col. 5, ll. 29-33) or wherein the motor drive (23) is controlled to open and close the jaws (104, 107) at a rate between 1 CPS and 100 CPS (col. 5, ll. 29-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bays’s motor drive with wherein the motor drive is controlled to open and close the jaws at a rate of at least 1 CPS or wherein the motor drive is controlled to open and close the jaws at a rate between 1 CPS and 100 CPS as taught by Storm, since such a modification would provide a desired frequency so as to actuate the surgical instrument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775